                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

JOSEPH LAWRENCE                                                                     PLAINTIFF

v.                                 Case No. 4:18-cv-00928-KGB

DARON EVANS                                                                       DEFENDANT

                                             ORDER

       Before the Court is the parties’ stipulation of dismissal with prejudice (Dkt. No. 36). The

parties request that all claims, including the complaint and any counterclaims, cross-claims, and

third-party claims, be dismissed with prejudice. For good cause shown, the Court grants the

stipulation of dismissal with prejudice and dismisses with prejudice all claims, counterclaims,

cross-claims, and third-party claims in this action. The Court denies as moot all other pending

motions (Dkt. Nos. 12, 14, 19, 20, 31).

       It is so ordered, this 21st day of January, 2020.



                                                  Kristine G. Baker
                                                  United States District Judge
